—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered December 18, 1991, convicting him of criminal possession of stolen property in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred when, without giving him any prior notice, it convicted him of a charge which was neither contained in the indictment nor a lesser included offense meeting the criteria set forth in People v Glover (57 NY2d 61). However, since the defendant never moved to set aside the verdict pursuant to CPL 330.30, this *447argument is unpreserved for appellate review (see, People v Alfaro, 66 NY2d 985; cf., People v Ford, 62 NY2d 275), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining argument is similarly unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245), and is, in any event, without merit. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.